DETAILED ACTION
This office action is in response to the present amendments filed on 12/20/2021.
Claims 1-25 are pending of which claims 1, 10, 15, and 21 are independent claims.
The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1,7, 10-12, 15, 18-21, 23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20180324753 to Islam (hereinafter “Islam”) in view of US. Pub. 20200288417 to Harada (hereinafter “Harada”).


Regarding claim  1: Islam discloses a  method, comprising:  configuration information of RMSI PDCCH monitoring occasion indicates an RMSI offset (D) between a timing reference and a slot carrying a first RMSI PDCCH monitoring occasion at the beginning Islam, see paragraph [0106-0110], given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; for example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times), or a UE may attempt to decode PDCCH only within the window which may reduce power consumption, which the UE may go direction to a particular slot (e.g., given a beam index); the PDCCH may provide scheduling information for remaining MSIB, i.e.,  the PDCCH may indicate the particular resource blocks where the MSIB information is transmitted; and in some cases, a gNB sending SI sends a PDCCH that schedules a physical downlink shared channel PDSCH of one or more SI channels; decoding the PBCH of the first SS block to obtain the SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) represent a time interval ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks ); and determining a timing, with respect to the timing reference, of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times).

However, Islam does not explicitly teach receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set, and  the configuration information of RMSI PDCCH monitoring occasion. However, Harada in the same or similar field of endeavor teaches receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using this equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted", the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions(Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block.) each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set, and  the configuration information of RMSI PDCCH monitoring occasion (Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information) configuring the UE to monitor an RMSI control resource set (CORESET) according to the determined timing of the RMSI PDCCH monitoring occasion to detect an RMSI PDCCH(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  7: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions . However, Harada in the same or similar field of endeavor teaches the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH (Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  10: Islam discloses a  method, comprising: an RMSI offset (D) between a timing reference and a slot carrying the RMSI PDCCH monitoring occasion at the beginning of the sequence of the RMSI PDCCH monitoring occasions (Islam,  see paragraph [0106-0110], given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; for example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times), or a UE may attempt to decode PDCCH only within the window which may reduce power consumption, which the UE may go direction to a particular slot (e.g., given a beam index); the PDCCH may provide scheduling information for remaining MSIB, i.e.,  the PDCCH may indicate the particular resource blocks where the MSIB information is transmitted; and in some cases, a gNB sending SI sends a PDCCH that schedules a physical downlink shared channel PDSCH of one or more SI channels, and an RMSI interval (T), the RMSI offset (D) representing an offset between two RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions (Islam,  see paragraph [0098],  FIG. 14, a configuration (e.g., conveyed via PBCH) may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, and in some cases, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks).  

However, Islam does not explicitly teach transmitting a  synchronization signal block (SS block) a base station to a user equipment (UE) in a wireless communication system. wherein the SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), each of the RMISI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set, and transmitting by the base station an RMSI PDCCH over an RMSI control resource set (CORESET) having an RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions, the RMSI PDCCH monitoring occasion being determinable by the UE based on the SBI, the RMSI offset (D), and the RMSI interval (T)  . However, Harada in the same or similar field of endeavor teaches transmitting a  synchronization signal block (SS block) a base station to a user equipment (UE) in a wireless communication system, wherein the SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI) (Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using an equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted"), each of the RMISI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set (Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block), and transmitting by the base station an RMSI PDCCH over an RMSI control resource set (CORESET) having an RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions, the RMSI PDCCH monitoring occasion being determinable by the UE based on the SBI, the RMSI offset (D), and the RMSI interval (T) (Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim 11: Islam discloses a sequence of RMSI PDCCH monitoring occasions.  However, Islam does not explicitly teach the method of claim 10, further comprising: transmitting by a base station  the RMSI PDCCH  carrying scheduling information of a physical downlink shared channel (PDSCH) carrying RMSI; and Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include  configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  12: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 10, further comprising: transmitting an RMSI PDCCH over an RMSI the method of claim 10, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH. However, Harada in the same or similar field Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include  configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  15: Islam discloses a  method, comprising: a configuration information of RMSI PDCCH monitoring occasion indicates an RMSI offset (D) and an RMSI interval (T), the RMSI offset (D) representing an offset between a timing reference and a slot carrying  a first RMSI PDCCH monitoring occasion at a beginning of the sequence of the RMSI PDCCH monitoring occasions Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks, and the RMSI interval (T) representing a tine interval between two adjacent RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions Islam, see paragraph [0106-0110], given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; for example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times), or a UE may attempt to decode PDCCH only within the window which may reduce power consumption, which the UE may go direction to a particular slot (e.g., given a beam index); the PDCCH may provide scheduling information for remaining MSIB, i.e.,  the PDCCH may indicate the particular resource blocks where the MSIB information is transmitted; and in some cases, a gNB sending SI sends a PDCCH that schedules a physical downlink shared channel PDSCH of one or more SI channels; decoding the PBCH of the first SS block to obtain the SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) represent a time interval ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks ); determining a timing, with respect to the timing reference, of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions based on the obtained SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) (Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times).

However, Islam does not explicitly teach receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions,  each of the RMSI PDCCH monitoring . However, Harada in the same or similar field of endeavor teaches receiving a first synchronization signal block (SS block) from a base station at a user equipment (UE) in a wireless communication system, wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI) ( Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using this equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted", the PBCH indicates configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions(Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block.) each of the RMSI PDCCH Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information) configuring the UE to monitor an RMSI control resource set (CORESET) according to the determined timing of the RMSI PDCCH monitoring occasion to detect an RMSI PDCCH(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  18: Islam discloses the UE of claim 15, wherein the circuitry is further configured to:  determine the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion Islam, see paragraph [0106-0110], given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; for example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times), or a UE may attempt to decode PDCCH only within the window which may reduce power consumption, which the UE may go direction to a particular slot (e.g., given a beam index); the PDCCH may provide scheduling information for remaining MSIB, i.e.,  the PDCCH may indicate the particular resource blocks where the MSIB information is transmitted; and in some cases, a gNB sending SI sends a PDCCH that schedules a physical downlink shared channel PDSCH of one or more SI channels according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T x 2μ)                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     (Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times wherein the RMSI offset (D) and the RMSI interval (T) are provided in a unit of millisecond(ms), and μ is a numerology  index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions such that 2μ indicates a number  of slots per millisecond, and                         
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    represents a number of slots in the frame corresponding to a numerology μ ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks).   

Regarding claim  19: Islam discloses the UE of claim 18, wherein the circuitry is further configured to: determine the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasionIslam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks according to the following equations: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T’)                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    , slot = (D x 2μ + SBI )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                      T’ = 1 slot, wherein the RMSI interval (T) lasts  equals on slot  ( T' = 1 slot) corresponding to the numerology  μ ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times).   
 
Regarding claim 20: Islam discloses a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the UE of claim 15, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH. However, Harada in the same or similar field of endeavor teaches the UE of claim 15, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include an RMSI PDCCH(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim  21: Islam discloses a  method, comprising: a configuration information of RMSI PDCCH monitoring occasion indicates an RMSI offset (D) and an RMSI interval (T), the RMSI offset (D) representing an offset between a timing reference and a slot carrying  a first RMSI PDCCH monitoring occasion at a beginning of the sequence of the RMSI PDCCH monitoring occasions Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks, and the RMSI interval (T) representing a tine interval between two adjacent RMSI PDCCH monitoring occasions in the sequence of RMSI PDCCH monitoring occasions
Islam, see paragraph [0106-0110], given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; for example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times), or a UE may attempt to decode PDCCH only within the window which may reduce power consumption, which the UE may go direction to a particular slot (e.g., given a beam index); the PDCCH may provide scheduling information for remaining MSIB, i.e.,  the PDCCH may indicate the particular resource blocks where the MSIB information is transmitted; and in some cases, a gNB sending SI sends a PDCCH that schedules a physical downlink shared channel PDSCH of one or more SI channels; decoding the PBCH of the first SS block to obtain the SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) represent a time interval ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks ); determining a timing, with respect to the timing reference, of a first RMSI PDCCH monitoring occasion in the sequence of RMSI PDCCH monitoring occasions based on the obtained SBI of the first SS block, the RMSI offset (D), and the RMSI interval (T) (Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times).

However, Islam does not explicitly teach wherein the SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI), the PBCH provides configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions, each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set, each of the RMSI PDCCH monitoring occasions has an index corresponding to a beam index of the respective SS block in the SS block burst set, and . However, Harada in the same or similar field of endeavor teaches wherein the first SS block includes a physical broadcast channel (PBCH) carrying a beam index (SBI) Harada, see paragraph [0078],  beam information or a beam index  indicates a beam of each of the SS/PBCH blocks of a plurality of frequencies; a beam index may be generated based on the frequency index and the SS/PBCH block index; a beam index may be configured based on the frequency index and the SS/PBCH index or may be an operation value that uses the frequency index and the SS/PBCH index, for example, the beam index may be calculated by using an equation "frequency index*(L-1)+SS/PBCH index (where L may represent a maximum number of SS/PBCH blocks in an SS/PBCH burst set in a frequency range defined by a specification or may represent the number of SS/PBCH blocks that is configured by the base station as information related to transmission of the SS/PBCH blocks and is actually transmitted", the PBCH provides configuration information of a sequence of remaining minimum system information (RMSI) physical downlink control channel (PDCCH) monitoring occasions(Harada, see paragraph [0045], in FIG. 2A, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to frequency division multiplexing with each SS/PBCH block, in FIG. 2B, RMSI associated with each SS/PBCH block at all of the frequencies f0 to f3 is subjected to time division multiplexing with each SS/PBCH block), each of the RMSI PDCCH monitoring occasions is associated with one of a sequence of SS blocks in an SS block burst set, each of the RMSI PDCCH monitoring occasions has an index corresponding to a beam index of the respective SS block in the SS block burst Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information) configuring the UE to monitor an RMSI control resource set (CORESET) according to the determined timing of the RMSI PDCCH monitoring occasion to detect an RMSI PDCCH(Harada, see paragraph [0046], FIGS. 2A and 2B, broadcast information to be conveyed on a PBCH in each SS/PBCH block may include information configuration information of a resource set (CORSET: Control Resource Set) for DCI (PDCCH) for scheduling the RMSI may be transmitted by a beam identical to that of each SS/PBCH block; the user terminal receives the RMSI associated with a detected SS/PBCH block based on the broadcast information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Harada into Islam’s system/method because it would allow dividing a system bandwidth into bands including one or contiguous resource blocks per terminal and causes a plurality of terminals to use respectively different bands.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction an inter-terminal interference (Harada; [0118]).

Regarding claim 23. The method of claim 21, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference according to the following equation: the timing of the first RMSI PDCCH monitoring occasion( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks ) in slot (D x 2μ +                         
                            
                                
                                    S
                                    B
                                    I
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    x T x 2μ)                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    , wherein the RMSI offset (D) and the RMSI interval (T) are provided in unit of millisecond (ms), and μ is  a numerology index indicating one of a predetermined set of different subcarriers spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions 2μ  indicating a number of slots per millisecond( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times).   

Regarding claim  25: Islam discloses the method of claim 24, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasion ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks )according to the following equations:  the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = frame = (D x 2μ +                         
                            
                                
                                    S
                                    B
                                    I
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    x T )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                            =
                            (
                            D
                             
                            x
                             
                            2
                            μ
                             
                            +
                             
                            
                                
                                    S
                                    B
                                    I
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            )
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     T’= 1, wherein the RMSI interval (T) equals one slot (T’ =1 slot) corresponding to the numerology  μ ( ( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set; given this information, once a UE learns of a beam index (from SS detection), it may know the corresponding window to monitor for the corresponding MSIB transmission, the configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks; given the SI window information provided (e.g., via PBCH), the UE may know the window to monitor for remaining MSIB; exactly how the information is signaled may depend on the exact scenario. For example, two bits of information may signal one of a set of different window options (e.g., with a window defined by start time/end times).


Claims 2-6, 9-9, 13-14, 16-17, 22,  and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20180324753  to Islam (hereinafter “Islam”) in view of US. Pub. 20200288417 to Harada (hereinafter “Harada”), and the combination of Islam and Harada  is further combined  with US. Pub. 20190356524 to Yi (hereinafter “Yi”).


Regarding claim 2: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, wherein the timing reference is a starting of each of a sequence of frames transmitted with a period.
However, Yi in the same or similar field of endeavor teaches the method of claim 1, wherein the timing reference is a starting of each of a sequence of frames transmitted with a period ( Yi, see paragraph [0061], an  RMSI CORESET timing is relative to the detected SS block, implicit QCL relationship between RMSI CORESET and SS block may be determined based on monitoring periodicity, offset and window).
In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in 

Regarding claim  3: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, further comprising:  monitoring by the processing circuitry of the UE the RMSI CORESET carrying the RMSI PDCCH during the RMSI PDCCH monitoring occasion according to the determined timing of the RMSI PDCCH monitoring occasion to detect the RMSI PDCCH the RMSI PDCCH carrying scheduling information of a physical downlink shared channel (PDSCH) carrying RMSI: and decoding the RMSI PDSCH according to the scheduling information to obtain the RMSI. However, Yi in the same or similar field of endeavor teaches the method of claim 1, further comprising:  monitoring by the processing circuitry of the UE the RMSI CORESET carrying the RMSI PDCCH during the RMSI PDCCH monitoring occasion according to the determined timing of the RMSI PDCCH monitoring occasion to detect the RMSI PDCCH the RMSI PDCCH carrying scheduling information of a physical downlink shared channel (PDSCH) carrying RMSI: ( Yi, see paragraph [0091-0094], the numerology used determines the offset and duration of an RMSI, in order to monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring, it is important to know  the  subcarrier spacing for SS block and for  RMSI, for example, when configuring  an SS block with 30 kHz subcarrier spacing, RMSI with 15 kHz subcarrier spacing, subcarrier spacing  for SS is  twice of that of RMSI and this determines the offset and duration of the RMSI) and decoding the RMSI PDSCH according to the scheduling information to obtain the RMSI( Islam, see paragraphs [0098-0106], FIG. 14, a configuration may be conveyed via PBCH may provide different windows for transmitting remaining MSIB of different SS blocks within the SS burst set, the configuration information includes: a beam index (from SS detection), which helps the UE to know the corresponding window to monitor the remaining MSIB transmission, and this configuration may include an offset of remaining minimum system information (RMSI) blocks with respect to the SS blocks ). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.

Regarding claim  4: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, further μ + SBI x T x 2μ  wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and 2μ is an index of a numerology index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions such that 2μ  indicates a number of slots per millisecond. However, Yi in the same or similar field of endeavor teaches The method of claim 1, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot = D x 2μ + SBI x T x 2μ  wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and 2μ is an index of a numerology index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions such that 2μ  indicates a number of slots per millisecond( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.

Regarding claim  5: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D * 2μ + SBI * T * 2μ)                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     , wherein the RMSI offset (D) and the RMSI interval (T) are provided in a unit of millisecond (ms),  μ is numerology index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions such as that 2μ indicating a number of slots per millisecond and                          
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     represent a number of slots in the frame corresponding to the numerology μ.

However, Yi in the same or similar field of endeavor teaches the method of claim 1, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D * 2μ + SBI * T * 2μ)                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     , wherein the RMSI offset (D) and the RMSI interval (T) are provided in a unit of millisecond (ms),  μ is numerology index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions such as that 2μ indicating a number of slots per millisecond and                          
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     represent a number of slots in the frame corresponding to the numerology μ ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi 

Regarding claim  6: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 5, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasion according to the following equations: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     = (D x 2μ + SBI )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    , T = 1 slot, wherein the RMSI the RMSI interval (T)  equals one slot (T being set to T’=1 slot) corresponding to the numerology μ. However, Yi in the same or similar field of endeavor teaches the method of claim 5, further comprising: determining the timing of the first RMSI PDCCH monitoring occasion with respect to the start time of the frame containing the RMSI PDCCH monitoring occasion according to the following equations: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ + SBI x T )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                     = (D x 2μ + SBI )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    , T = 1 slot, wherein the RMSI the RMSI interval (T)  equals one slot (T being set to T’=1 slot) corresponding to the numerology μ ( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both 

Regarding claim  8: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, wherein the RMSI interval (T) includes one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions. However, Yi in the same or similar field of endeavor teaches the method of claim 1, wherein the RMSI interval (T) includes one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions Yi, see paragraph [0080-0086], in order to  determine  the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring a combination of starting symbol and duration for various cases is considered, when a numerology for both SS block and RMSI is the same (e.g. both with 15 kHz subcarrier spacing): In this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, the following states may be configured:00: Starting position is 1, and the duration is 1; 01: Starting position is 1 and the duration is 2; 10: Starting position is 2, and the duration is 1; 11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).  In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.

Regarding claim  9: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions. However, Yi in the same or similar field of endeavor teaches the method of claim 1, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions ( Yi, see paragraph [0091-0094], the numerology used determines the offset and duration of an RMSI, in order to monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring, it is important to know  the  subcarrier spacing for SS block and for  RMSI, for example, when configuring  an SS block with 30 kHz subcarrier spacing, RMSI with 15 kHz subcarrier spacing, subcarrier spacing  for SS is  twice of that of RMSI and this determines the offset and duration of the RMSI). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.
 
Regarding claim  13: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 10, wherein the RMSI interval (T) includes one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions. However, Yi in the same or similar field of endeavor teaches the method of claim 10, wherein the RMSI interval (T) includes one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions( Yi, see paragraph [0091-0094], the numerology used determines the offset and duration of an RMSI, in order to monitoring an RMSI control resource set (CORESET) carrying an RMSI PDCCH during the first RMSI PDCCH monitoring, it is important to know  the  subcarrier spacing for SS block and for  RMSI, for example, when configuring  an SS block with 30 kHz subcarrier spacing, and RMSI with 15 kHz subcarrier spacing, subcarrier spacing  for SS is  twice of that of RMSI and this determines the offset and duration of the RMSI and PDCCH DCI is used to configure the spacing). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.
  
Regarding claim  14: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 10, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include one or more slots corresponding to a numerology of the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions. However, Yi in the same or similar field of endeavor teaches the method of claim 10, wherein the sequence of RMSI physical downlink control channel (PDCCH) monitoring occasions each include one or more slots corresponding to a numerology of the sequence of RMSI physical  Yi, see paragraph [0080], FIG. 8, the offset between SS block and RMSI may be considered, and RMSI (offset)  in PDSCH is determined using state information and the interval is represented as a slot, for example, the state [00: right after the first SS block after CORESET, 01: in the next slot, 10: same position to the first SS block, 11: the second next slot], and to support multiple SS blocks within a slot where multiple RMSI transmission may also be necessary, CORESET configuration may have starting symbol and duration). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.

Regarding claim 16: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the UE of claim 15, wherein the timing reference is a starting of each of a sequence of frame transmitted with a period. However, Yi in the same or similar field of endeavor teaches the UE of claim 15, wherein the timing reference is a starting of each of a sequence of frame transmitted with a period (Yi, see paragraph [0069], a user terminal receives information that uses SS/PBCH blocks from the radio base station with a duration information with a periodicity and an offset with respect to a reference timing). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.

Regarding claim  17: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the UE of claim 15, wherein the circuitry is further configured to: determine the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot = D x 2μ + SBI x T x 2μ, wherein the RMSI offset (D) and the RMSI interval (T) are provided in a unit of  ms, and μ a numerology index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions and  2μ  indicating a number of slots per millisecond. However, Yi in the same or similar field of endeavor teaches the UE of claim 15, wherein the circuitry is further configured to: determine the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference according to the following equation: the μ + SBI x T x 2μ, wherein the RMSI offset (D) and the RMSI interval (T) are provided in a unit of  ms, and μ a numerology index indicating one of a predetermined set of different subcarrier spacings for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions and  2μ  indicating a number of slots per millisecond( Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]).  In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Harada  as modified by Yi within the system of Islam because it would allow decode PDCCH only within the window that is provided via PBCH. Furthermore, both references deal with same field of endeavor, thus modification of Islam  by Harada  as modified by Yi  would have been to achieve reduction of power consumption during decoding of a PDCCH as disclosed in Yi para 0106-0107.

Regarding claim 22: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 21, wherein the timing reference is a starting of each of a sequence of frames transmitted with a period. However, Yi in the same or similar field of endeavor teaches the method of claim 21, wherein the timing reference is a starting of each of a sequence of frames transmitted with a period (Yi, see paragraph [0069], a user terminal receives information that uses SS/PBCH blocks from the radio base station with a duration information with a periodicity and an offset with respect to a reference timing). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of 
 
Regarding claim  24: Islam discloses  a sequence of RMSI PDCCH monitoring occasions. However, Islam does not explicitly teach the method of claim 21, further comprising:  determining the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ +                         
                            
                                
                                    S
                                    B
                                    I
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    x T )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and N rame , represents a number of slots in the frame corresponding to a numerology of index g for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring occasions. However, Yi in the same or similar field of endeavor teaches the method of claim 21, further comprising:  determining the timing of the first RMSI PDCCH monitoring occasion with respect to a start time of a frame containing the RMSI PDCCH monitoring occasion according to the following equation: the timing of the first RMSI PDCCH monitoring occasion in slot within the frame = (D x 2μ +                         
                            
                                
                                    S
                                    B
                                    I
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    x T )                        
                            
                                
                                    N
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                                
                                    f
                                    r
                                    a
                                    m
                                    e
                                    ,
                                     
                                    μ
                                
                            
                        
                    wherein the RMSI offset (D) and the RMSI interval (T) are provided as a number of ms, and N rame , represents a number of slots in the frame corresponding to a numerology of index g for transmission of RMSI PDCCHs carried in the RMSI PDCCH monitoring  Yi, see paragraph [0057], FIG. 5, a UE detects SS signals which are transmitted based on certain beam direction; a UE may acquire the beam direction by beam index, and a beam index may be indicated indirectly via SS block index, combination of cell or transmission (TX) point (TRP) identifier (ID) with SS block index, etc., a UE may maintain multiple of beam indices which are detected above the threshold,   and in order  to determine  the RMSI offset (D), and the RMSI interval (T), see paragraph [0080-0086], in order to determine  the timing of the first RMSI PDCCH monitoring occasion with respect to the timing reference a combination of starting symbol and duration for various cases is considered, such as,  when a numerology for SS block and RMSI is the same (e.g. both(for SS block and RMSI ) with 15 kHz subcarrier spacing): in this case, in each slot, there are two symbols left for control region, and to support up to two SS blocks in a CORESET, for example,  the following states may be configured:00: Starting position is 1, and the duration is 1;01: Starting position is 1 and the duration is 2;10: Starting position is 2, and the duration is 1;11: Starting position is 1, and the duration is 3, and CORESET is rate matched around SS block; and when a numerology for SS block is half of subcarrier spacing used for RMSI (e.g. SS block with 15 kHz subcarrier spacing, RMSI with 30 kHz subcarrier spacing): In this case, there are four symbols left in every 2 slots from RMSI numerology perspective and the  states may be configured different from when the numerology for SS block and RMSI is the same, see paragraphs [0087-0090]). In view of the above, having the method of Islam and then given the well-established teaching of Harada, It would have been obvious for one having ordinary level of skill in .



 Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 15, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476